Citation Nr: 0929997	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-38 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for the cause of the Veteran's death.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to death pension.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had service as a member of the New Philippine 
Scouts from July 8, 1946, to November 17, 1948.  He died in 
February 1986.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, that denied the 
appellant's above noted claims.


FINDINGS OF FACT

1.  In a final decision dated in September 1987, the Board 
denied service connection for the cause of the Veteran's 
death.  

2.  The evidence received since the September 1987 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for the cause 
of the Veteran's death.

3.  In a final decision dated in April 1986, the RO denied 
entitlement to death pension.  

4.  The evidence received since the April 1986 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to death pension.

5.  There were no benefits due and unpaid to the Veteran at 
the time of his death under existing ratings or decisions or 
based on evidence of record at the date of the Veteran's 
death.

6.  The appellant's claim for accrued benefits was filed more 
than one year after the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 1987 Board decision, which denied service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).

2.  The evidence received since the September 1987 Board 
decision is not new and material and the claim for 
entitlement to service connection for the cause of the 
Veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The April 1986 RO decision, which denied entitlement to 
death pension, is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

4.  The evidence received since the April 1986 RO decision is 
not new and material and the claim for entitlement to a death 
pension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008). 

5.  The requirements for payment of accrued benefits have not 
been met. 38 U.S.C.A. §§ 5101, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.151, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  The notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the appellant 
must be apprised as to the requirements both as to the 
underlying claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the appellant as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In the instant case, letters were provided to the appellant 
in December 2006 and August 2007.  While the August 2007 
letter was sent after the initial adjudication in June 2007, 
the appellant's claims were readjudicated in the October 2007 
statement of the case such that the timing defect has been 
cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a 
readjudication of the claim).

Both letters informed her of what evidence was needed to 
establish the benefits sought, what evidence VA would or had 
already obtained, and what evidence she should provide.  
Moreover, the August 2007 letter informed the appellant that 
her claims of entitlement to service connection for the cause 
of the Veteran's death and entitlement to death pension had 
previously been denied, the reasons for the prior final 
denials, and the evidence that was found lacking in such 
denials, in accordance with Kent, supra.  Such also provided 
the definition of new and material evidence and, pertinent to 
the appellant's death pension claim, the evidence and 
information necessary to substantiate her underlying claim.  
Id.  However, relevant to the appellant's underlying claim of 
entitlement to service connection for the cause of the 
Veteran's death, both letters informed her as to the second 
and third elements of Hupp, supra, but did not provide a 
statement of the conditions for which the Veteran was 
service-connected at the time of his death.  This being the 
case, the VCAA notice provided in this case was defective.  

The Federal Circuit has previously held that any notice error 
was presumed prejudicial and must result in reversal unless 
VA showed that the error did not affect the essential 
fairness of the adjudication by demonstrating that the 
essential purpose of the notice was not frustrated.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. 
Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective notice was inappropriate and that determinations 
concerning harmless error should be made on a case-by-case 
basis.  Id.  In addition, the Supreme Court rejected the 
Federal Circuit's reasoning, in part, because the Federal 
Circuit's framework required VA, not the claimant, to explain 
why the error was harmless, which is contrary to the general 
rule in non-criminal cases that the party that seeks to have 
a judgment set aside due to an erroneous ruling bears the 
burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor her 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support her claim based on notice that was 
provided to the appellant during the course of her appeal.  
Specifically, the October 2007 statement of the case advised 
the appellant that the Veteran had been service-connected for 
an injury to Muscle Groups XI and XII of the left calf, 
evaluated as 20 percent disabling; an injury to Muscle Group 
XIV of the left thigh, evaluated as 10 percent disabling; and 
a hypochondriacal reaction, evaluated as 10 percent 
disabling.  

For the foregoing reasons, the Board finds that VA's failure 
to provide the appellant with adequate VCAA notice, in 
accordance with Hupp, supra, did not affect the essential 
fairness of the adjudication of her claim and, therefore, 
such error is harmless.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the appellant's claims.  

The VA has also done everything reasonably possible to assist 
the appellant with respect to her claims for benefits that 
are being finally decided in this appeal.  The Veteran's 
service treatment records and post-service medical records 
have been obtained.  

In the instant case, the Board notes that the VCAA and its 
implementing regulations include clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the claimant, but, prior to reopening a claim, there is no 
duty to obtain a VA medical examination or opinion.  As the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's is not reopened herein, there is 
no obligation on the part of VA to provide a medical opinion 
in connection with her appeal.  

Moreover, relevant to the appellant's petition to reopen her 
claim of entitlement to death pension and her claim for 
accrued benefits, the law in the case is dispositive and 
there is simply no basis for a legal entitlement to such 
benefits.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).  
Therefore, there is no assistance that VA could possibly 
provide to the appellant to substantiate these claims. 

Consequently, the Board finds that the duties to notify and 
assist the appellant in the development of her claims have 
been satisfied in this appeal.

Historically, the Board notes that the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death was last finally denied in a September 1987 
Board decision.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1987).  The appellant's claim of entitlement to a 
death pension was last finally decided in an April 1986 RO 
decision.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1985).  The appellant did not appeal these 
decisions, therefore, they are final.  

Since these decisions are final, the appellant's current 
claims may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  In 
this regard, the Board notes that a September 1987 Board 
decision denied service connection for the cause of the 
Veteran's death as no evidence had been presented relating 
his death to service or service-connected disabilities.  
Specifically, the Veteran's death certificate listed the 
cause of his death as due to bleeding esophageal varices, due 
to hepatoma.  Other conditions contributing to death were 
hypertensive cardiovascular disease and ischemic heart 
disease.  At the time of the Veteran's death, service 
connection was in effect for an injury to Muscle Groups XI 
and XII of the left calf, an injury to Muscle Group XIV of 
the left thigh, and a hypochondriacal reaction.  No evidence 
was presented linking these causes of death to service or to 
the Veteran's service-connected disabilities; therefore, 
service connection was denied.

Since this last final denial, no new evidence has been 
submitted which relates these causes of death to service or 
to the Veteran's service-connected disabilities.  In fact, no 
new medical evidence has been submitted at all.  The Board 
notes that the appellant has contended that the Veteran's 
cause of death is related to his military service or his 
service-connected disabilities.  While the appellant is 
competent to testify as to observable events, such as the 
Veteran's illness, she is not competent or qualified, as a 
layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  See also Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim).  

Therefore, as the Veteran's claim was previously denied 
because no evidence was of record linking the causes of the 
Veteran's death to service or to any service-connected 
disability, and as no new evidence has been presented linking 
the Veteran's causes of death to service or any service-
connected disability, the Board finds that new and material 
evidence has not been submitted sufficient to reopen a claim 
of entitlement to service connection for the cause of the 
Veteran's death.

Taking into account all relevant evidence, the Board also 
finds that new and material evidence has not been submitted 
sufficient to reopen the appellant's claim of entitlement to 
a death pension.  This claim was previously finally denied in 
April 1986 because the Veteran was only shown to have service 
in the new Philippines Scouts, having been inducted on July 
8, 1946, and serving until November 17, 1948.  The relevant 
law pertaining to Philippines Scouts is stated below:

Service in the Philippine Scouts and in the 
organized military forces of the Government 
of the Commonwealth of the Philippines, 
including recognized guerrilla service, is 
recognized service for certain VA purposes, 
as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service of persons enlisted under § 14 of 
Public Law No. 190, 79th Congress (Act of 
October 6, 1945), is included for 
compensation and dependency and indemnity 
compensation, but not for pension benefits.  
All enlistments and reenlistments of 
Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the 
sole authority for such enlistments during 
that period.  This paragraph does not apply 
to officers who were commissioned in 
connection with the administration of Public 
Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular 
Army inducted between October 6, 1945, and 
June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from 
and after the dates and hours when called 
into service of the Armed Forces of the 
United States by orders issued from time to 
time by the General Officer, United States 
Army, pursuant to the Military Order of the 
President of the United States dated July 
26, 1941, is included for compensation 
benefits, but not for pension benefits.  
Service department certified recognized 
guerrilla service and unrecognized guerrilla 
service under a recognized commissioned 
officer, only if the person was a former 
member of the United States Armed Forces 
(including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), 
(c), and (d).

Thus, as the Veteran's service did not qualify for pension 
benefits, the appellant's claim was denied, as there was no 
legal basis on which to grant entitlement to this disability.

Since this last final denial, the appellant has submitted no 
new evidence showing that the Veteran had any sort of service 
that might qualify her for entitlement to any pension 
benefits.  The appellant does not dispute the Veteran's 
service, or the nature of his service, with the Philippine 
Scouts; rather, she simply argues that the Veteran's 
established service with the Scouts should entitle her to a 
pension.  As previously noted, there is simply no basis for a 
legal entitlement to a pension based on this type of service.  
See Sabonis, supra.

As the appellant's claim was previously denied because there 
was no evidence of record showing any legal basis of 
entitlement to a pension, and as the appellant has not 
submitted any new evidence showing that the Veteran had 
service that would legally entitle her to a pension, the 
Board finds that new and material evidence has not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a death pension.


Entitlement to accrued benefits.

The Veteran died in February 1986.  The Veteran's death 
certificate listed the cause of the Veteran's death as due to 
bleeding esophageal varices, due to hepatoma.  Other 
conditions contributing to death were hypertensive 
cardiovascular disease and ischemic heart disease.  At the 
time of the Veteran's death, service connection was in effect 
for an injury to Muscle Groups XI and XII of the left calf, 
and injury to Muscle Group XIV of the left thigh, and a 
hypochondriacal reaction.  The appellant has filed a general 
claim for accrued benefits.

In this context, the law provides that, upon the death of a 
Veteran, a surviving spouse may be paid periodic monetary 
benefits to which the Veteran was entitled at the time of the 
Veteran's death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).

The application for accrued benefits must be filed within one 
year after the date of the Veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, the appellant takes the Veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003, when the Act became 
law.  As the Veteran in this case died in 1986, the recent 
amendments are not applicable to his appellant's claim, so 
the previous two-year limitation on the benefit- payable 
period still applies.  In Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, for a 
surviving spouse to be entitled to accrued benefits, "the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."

Thus, for a claimant to prevail on an accrued benefits claim, 
the record must show that (i) the appellant has standing to 
file a claim for accrued benefits, (ii) the Veteran had a 
claim pending at the time of death, (iii) the Veteran would 
have prevailed on the claim if he had not died; and (iv) the 
claim for accrued benefits was filed within one year of the 
Veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Generally, only evidence contained in 
the claims file at the time of the Veteran's death will be 
considered when reviewing a claim for accrued benefits. This 
includes service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 
VAOPGCPREC 6-93 (August 9, 1993) and 12-94 (May 2, 1994) and 
Conary v. Derwinski, 3 Vet. App. 109 (1992) regarding certain 
financial information.  Thus, the appellant could not 
furnish, and VA could not develop, additional evidence that 
might better substantiate the claim of entitlement to accrued 
benefits.

Reviewing the Veteran's claims file, there is simply no 
evidence of record indicating that the Veteran had a claim 
pending at the time of his death.  Prior to the Veteran's 
death in February 1986, the most recent claim of the 
Veteran's was from November 1970, and was resolved by a 
February 1972 Board decision.  From 1972 to the Veteran's 
death in February 1986, the only correspondence from the 
Veteran consisted of school attendance approval forms, and 
there is no evidence of the Veteran attempting to file a 
claim in regard to a dispute over school attendance benefits 
during that time.  With no evidence of a pending claim, a 
claim for accrued benefits cannot be maintained.  Moreover, 
there were no benefits due and unpaid to the Veteran at the 
time of his death under existing ratings or decisions or 
based on evidence of record at the date of the Veteran's 
death.

The Board is sympathetic to the appellant's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Accordingly, the claim for accrued benefits is denied due to 
the lack of entitlement under the law.  See Sabonis, supra.


ORDER

New and material evidence not having been received, the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the Veteran's death is 
denied.

New and material evidence not having been received, the 
appellant's application to reopen her claim of entitlement to 
a death pension is denied.

Entitlement to accrued benefits is denied.



____________________________________________
A.  JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


